Citation Nr: 1104955	
Decision Date: 02/07/11    Archive Date: 02/14/11

DOCKET NO.  94-12 438	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent 
disabling for residuals of a shell fragment wound of the left 
lower leg and foot, with retained foreign bodies and history of 
deep venous thrombosis, for the period prior to February 3, 1998.

2.  Entitlement to an evaluation in excess of 40 percent 
disabling for residuals of a shell fragment wound of the left 
lower leg and foot, with retained foreign bodies and history of 
deep venous thrombosis, from February 3, 1998, to June 13, 2007.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Esq.


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel 


INTRODUCTION

The Veteran served on active duty from June 1969 to January 1972.  
His military records show that he served in the Republic of 
Vietnam with the United States Marine Corps, and that his 
decorations include the Combat Action Ribbon and the Purple Heart 
Medal.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from rating decisions rendered since October 1992 by the 
St. Paul, Minnesota, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which, inter alia, increased the evaluation 
assigned to the Veteran's service-connected residuals of a shell 
fragment wound of the left lower leg and foot, with retained 
foreign bodies and history of deep venous thrombosis, from 10 
percent to 30 percent for the period from April 30, 1992, to 
February 2, 1998, and from 30 percent to 40 percent from February 
3, 1998.  Jurisdiction over the appellant's case was subsequently 
transferred to the Houston, Texas RO.

In a February 2001 appellate decision, the Board, inter alia, 
denied the Veteran's appeal of these assigned evaluations.  The 
claimant filed an appeal of the Board decision to the United 
States Court of Appeals for Veterans Claims (hereinafter "the 
Court"), which, in October 2004, vacated the February 2001 Board 
decision with respect only to the aforementioned increased rating 
issues and remanded the case for additional evidentiary and 
procedural development.  (In August 2006, the United States Court 
of Appeals for the Federal Circuit upheld the February 2001 Board 
decision with respect to issues unrelated to the current appeal.)

Subsequently, this case was remanded by a Board decision, dated 
in March 2007, for further development consistent with the 
October 2004 decision of the Court.  In March 2009, the Board 
denied entitlement to an increased evaluation in excess of 30 
percent disabling for residuals of a shell fragment wound of the 
left lower leg and foot, with retained foreign bodies and history 
of deep venous thrombosis, for the period from April 30, 1992, to 
February 2, 1998; denied entitlement to an increased evaluation 
in excess of 40 percent disabling for residuals of a shell 
fragment wound of the left lower leg and foot, with retained 
foreign bodies and history of deep venous thrombosis, from 
February 3, 1998, to June 13, 2007; and granted entitlement to an 
evaluation of 60 percent disabling, and no higher, for residuals 
of a shell fragment wound of the left lower leg and foot, with 
retained foreign bodies and history of deep venous thrombosis, 
from June 14, 2007.  

The Veteran appealed to the Court.  A January 2010 joint motion 
for remand, granted by the Court later that month, vacated the 
Board's decision denying entitlement to an increased evaluation 
in excess of 30 percent disabling for residuals of a shell 
fragment wound of the left lower leg and foot, with retained 
foreign bodies and history of deep venous thrombosis, for the 
period from April 30, 1992, to February 2, 1998; denied 
entitlement to an increased evaluation in excess of 40 percent 
disabling for residuals of a shell fragment wound of the left 
lower leg and foot, with retained foreign bodies and history of 
deep venous thrombosis, from February 3, 1998, to June 13, 2007.  
The joint motion did not address the granting of entitlement to 
an evaluation of 60 percent disabling, and no higher, for 
residuals of a shell fragment wound of the left lower leg and 
foot, with retained foreign bodies and history of deep venous 
thrombosis, from June 14, 2007.  Thus, there is no indication 
that the claimant appealed that part of the Board's decision.  
Accordingly, the Board believes that only the matters remaining 
on appeal are entitlement to an increased evaluation in excess of 
30 percent disabling for residuals of a shell fragment wound of 
the left lower leg and foot, with retained foreign bodies and 
history of deep venous thrombosis, for the period from April 30, 
1992, to February 2, 1998; and entitlement to an increased 
evaluation in excess of 40 percent disabling for residuals of a 
shell fragment wound of the left lower leg and foot, with 
retained foreign bodies and history of deep venous thrombosis, 
from February 3, 1998, to June 13, 2007.  See Bucklinger v. 
Brown, 5 Vet. App. 435, 436 (1993).

The issue of entitlement to additional compensation based 
on a dependent spouse has been raised by the record, but 
has not been adjudicated by the Agency of Original 
Jurisdiction (AOJ).  Therefore, the Board does not have 
jurisdiction over it, and it is referred to the AOJ for 
appropriate action.  

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the appellant if further action 
is required.


REMAND

The joint motion vacated the Board's decision on the issues 
stated on the title page for the Board to "specifically address 
whether [the] Appellant is entitled to separate disability 
ratings for (1) muscle disabilities and cardiovascular 
disabilities, (2) his left lower leg and his left foot, and (3) 
any scars of the left lower leg or left foot."  January 2010 
joint motion for remand, page 4.

 An August 2009 VA examination report, which has not been 
considered by the agency of original jurisdiction with respect to 
these claims, reflects that there is an injury to Muscle Group 
XII in the left lower extremity.  A June 2007 VA examination 
report shows weakness in the left gastrocnemius muscle, which is 
part of Muscle Group XI.  See 38 C.F.R. § 4.73, Diagnostic Code 
5311 (2010).  The muscle injury is currently only rated under 
Diagnostic Code 5311.  Therefore, it is unclear whether the left 
lower leg involves only Muscle Group XI, only Muscle Group XII, 
or both.  Moreover, it is unclear the extent of any damage, to 
include muscle damage, to the left foot.  Thus, another VA 
examination is warranted.

In a March 2010 rating decision, the RO granted service 
connection for six painful shell fragment wound scars to the left 
and right lower extremities effective April 1, 2009, and assigned 
a 30 percent disability rating effective that same date.  In 
light of the joint motion, the RO should consider whether an 
earlier effective date for the scars of the left lower leg and 
left foot should be granted and, if so, whether separate 
compensable ratings for such scars should be assigned.

The RO assigned the 30 percent disability rating for the left 
lower leg disability effective April 30, 1992, the date of 
receipt of the claim for an increased rating.  Prior to April 30, 
1992, the RO had rated the left lower leg disability as 10 
percent disabling.  Pursuant to Hart v. Mansfield, 21 Vet. App. 
505 (2007), the RO should consider whether a 30 percent rating or 
higher is warranted during the one-year period prior to April 30, 
1992.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA 
orthopedic examination by a physician.  The 
claims folder must be made available to the 
examiner.  In accordance with the latest AMIE 
worksheets for rating muscle disabilities, 
the examiner is to provide a detailed review 
of the appellant's pertinent medical history, 
current complaints, and the nature and extent 
of any disability due to residuals of a shell 
fragment wound of the left lower leg and 
foot, with retained foreign bodies and 
history of deep venous thrombosis.  The 
examiner must specifically address whether 
there are injuries to each of the following: 
Muscle Group X (intrinsic muscle of the 
foot), Muscle Group XI (posterior and lateral 
crural muscles and muscles of the calf), and 
Muscle Group XII (anterior muscles of the 
leg), and if so, the extent of such injuries.  
If there is an injury to Muscle Group X, the 
examiner should note whether there was a 
through-and-through wound to the left foot.  
The examiner should also note any other 
disability of the left foot due to residuals 
of a shell fragment wound of the left lower 
leg and foot.  A complete rationale for any 
opinion offered must be provided.  

2.  The Veteran is to be notified that it is 
his responsibility to report for the 
examination and to cooperate in the 
development of the claims.  The consequences 
for failure to report for any VA examination 
in conjunction with a claim for an increased 
rating without good cause is the denial of 
the claim.  38 C.F.R. §§ 3.158, 3.655 (2010).
3.  After the development requested has been 
completed the RO must review the report to 
ensure that it is in complete compliance with 
the directives of this REMAND.  If the report 
is deficient in any manner, the RO must 
implement corrective procedures at once.

4.  Thereafter, the RO must readjudicate the 
claim, with consideration of all evidence of 
record, to include the August 2009 VA 
examination report.  The RO must consider 
whether the Veteran is entitled to a rating 
of 30 percent or higher during the one-year 
period prior to April 30, 1992, pursuant to 
Hart.  The RO should also consider whether 
the appellant is entitled to separate 
disability ratings during the period from 
April 30, 1991, to June 13, 2007, for (1) 
muscle disabilities and cardiovascular 
disabilities, (2) his left lower leg and his 
left foot, and (3) the scars of the left 
lower leg and left foot (and thus an earlier 
effective date for the grant of service 
connection for scars of the left lower 
extremity).  The RO must consider the matter 
of a separate rating for the scars under the 
applicable rating criteria for the skin 
(including scars) that were effective prior 
to and since August 30, 2002.  If applicable, 
the RO should consider the rating criteria 
for injuries to Muscle Groups X and XII.  If 
any benefit is not granted, the appellant 
must be furnished with a supplemental 
statement of the case, with a copy to his 
counsel, and afforded an opportunity to 
respond before the file is returned to the 
Board for further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).




